DETAILED ACTION

Examiner’s Notes
IDS filed on 02/11/2021 has been considered.  Therefore, the current ‘Corrected Notice of Allowability’ supersedes the previous ‘Notice of Allowability’ mailed on 11/24/2020.

Rejoinder
Claims 1-3 and 7-10 are directed to an allowable product.  Since claims 4-6, previously withdrawn from consideration as a result of a restriction requirement, have been amended to include the limitations that rendered the elected claims allowable, these claims are hereby rejoined and fully examined.  Claim 11 directed to the invention(s) of Group II, does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Species A - D as set forth in the Office action mailed on 02/06/2020 is hereby withdrawn, but the restriction requirement between Group I and Group II is maintained.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-10 are allowed.
the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, YOSHIOKA (US 20180034086 A1) teaches a fuel cell system comprising a fuel cell, an air supply flow path, an air discharge flow path, a compressor, a motor, a bypass flow path, and a bypass valve, and HANSCHKE (US 20160218383 A1) teaches a turbine.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a controller including a central processing unit and a memory, wherein the central processing unit is configured to execute a control program stored in the memory to: control driving of the motor and opening and closing of the bypass valve according to a required air flow rate that is an air flow rate required for power generation of the fuel cell, when the required air flow rate is equal to or higher than a predetermined threshold value, perform a first control to close the bypass valve and control the driving of the motor to cause the air to flow through the fuel cell at a flow rate corresponding to the required air flow rate, and when the required air flow rate is lower than the predetermined threshold value, perform a second control to open the bypass valve to cause the air to also flow through the bypass flow path and control the driving of the motor to cause the air to flow through the fuel cell at the flow rate corresponding to the required air flow rate”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726